DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on January 17, 2020 has been entered. The pending claim in this application is claim 1. 

Drawings
Some words in Figures 3A and 3B cannot be recognized.  Applicant is required to submit new Figure 3.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality: since case 13/901,063 has been abandoned, applicant is required to update this information in first paragraph of the specification. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “recovering the isolated rare cells on the filter” in step (a) should be “recovering the isolated or extracted rare cells on the filter”; (2) “that retain rare cells” in step (a) should be “that retains the rare cells”; and (3) “immunolabeling, and/or molecular analysis of the isolated or extracted rare cells” in step (c) should be “said immunolabeling the isolated rare cells, and/or the molecular analysis on the isolated rare cells” in view of step (b). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating or extracting circulating tumor cells in blood by passing the blood through a filter which has a pore size larger than diameters of peripheral blood cells but smaller than diameters of the circulating tumor cells and recovering the circulating tumor cells on the filter, does not reasonably provide enablement for identifying, diagnosing, or providing a prognosis for any kind of condition, disorder or disease associated with the rare cells using the method recited in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claim 1 encompass a process for identifying, diagnosing, or providing a prognosis for any kind of condition, any kind of disorder or any kind of disease associated with any kind of rare cells comprising: (a) isolating or extracting any kind of rare cells by passing a biological sample through a filter and recovering the isolated rare cells on the filter; wherein the filter has a pore size, pore density or other physical characteristics that retain any kind of rare cells but which permit passage of other kinds of cells; (b) determining the cytomorphology of the isolated or extracted any kind of rare cells, and/or immunolabeling the isolated rare cells, and/or performing molecular analysis on the isolated rare cells; and (c) identifying, diagnosing, or providing a prognosis for any kind of condition, disorder or disease and/or a stage of any kind of condition, disorder or disease associated with the rare cells presence and/or any kind of number and/or characteristics based on the cytomorphology, and/or immunolabeling, and/or molecular analysis of the isolated or extracted rare cells.

Working Examples
The specification provides working examples (see pages 33-60) for (1) Multianalysis of fresh, non-fixed, tumor cells enriched from blood by filtration; (2) Genetic characterization of circulating tumor cells and detection of a theranostic mutation in the circulating tumor cells; (3) Application of the present invention to early diagnosis of invasive cancers; and (4) Application of the present invention to isolation and characterization of cervical trophoblasts from transcervical samples. The specification provides no working example for identifying, diagnosing, or providing a prognosis for any kind of condition, any kind of disorder or any kind of disease associated with rare cells using the method recited in claim 1.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 33-60) for (1) Multianalysis of fresh, non-fixed, tumor cells enriched from blood by filtration; (2) Genetic characterization of circulating tumor cells and detection of a theranostic mutation in the circulating tumor cells; (3) Application of the present invention to early diagnosis of invasive cancers; and (4) Application of the present invention to isolation and characterization of cervical trophoblasts from transcervical samples, the specification does not provide a guidance for identifying, diagnosing, or providing a prognosis for any kind of condition, any kind of disorder or any kind of disease associated with rare cells using the method recited in claim 1. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  It is known that circulating tumor cells can be cytopathologically detected using the isolation by size of epithelial tumor cell method (Am. J. Clin. Pathol, 135, 146-156, January 2011).

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether any kind of condition, any kind of disorder or any kind of disease associated with rare cells can be identified, diagnosed, or provided a prognosis using the method recited in claim 1.
Since the specification shows that “[A]daptation of the size of the pores of the filter to the biological samples to be filtered allows one to selectively isolate cells of discriminate size, for instance, tumor microemboli and syncytiotrophoblasts, groups of cells and multinucleated cells, and cellular material having a larger size than individual cells, thus efficiently isolating such material from blood or other fluids with high purity (low or absent contamination by leukocytes and other smaller cells) by filtration using pores larger than 20-25 microns in diameter, thus eliminating by filtration all leukocytes and erythrocytes”, “[B]y analogy, by studying the particular size of tumor cells of a given tumor type and/or in a given patient, and/or by studying the particular size of certain rare cells to be isolated, it is possible to adapt the pore size, pore density and other chemical or physical features of the filter to maximize recovery and purity of the isolated tumor and/or rare cells. For instance, fetal cells size may vary from 10 to 30 microns. Syncytiotrophoblasts size is generally larger than 100 microns. The size of mature endothelial cells, which are not round but elongated cells, is around 40 or 50 microns per 10 to 20 microns. Thus, the pores size range of interest is between 5 microns and 30 microns and the larger pores size allows eliminating all the leukocytes. In fact, the larger leukocytes, which are macrophages and monocytes, have a size that generally is not larger than 20 microns. The size of the pores has to be adapted very closely to the pores density, and be in a range from 0.5 to 2.0 E5 pores per cm2 as enough filter material has to be between pores to allow collection of rare cells”, and “[F]iltration. Fresh tumor cells were extracted and enriched from blood by filtration as described in published patent application US-2009-0226957” (see paragraphs [0133], [0134], and [0192] of US 2020/0264166 A1, which is US publication of this instant case), the specification clearly indicates that circulating tumor cells in blood can be separated from all leukocytes and erythrocytes using a filter with a pore size larger than diameters of all leukocytes and erythrocytes but smaller than the circulating tumor cells. However, the scope of claim 1 is much broader than the teachings of the specification since claim 1 does not indicate that the rare cells are what kind of cells and what is pore size of the filter. Although it is known that circulating tumor cells in blood can be separated from leukocytes using a filter with a pore size of 8 µm which is larger than diameters of leukocytes (see abstract in page 57 and right columns in pages 58 and 60 of Vona et al., American Journal of Pathology, 156, 57-63, 2000), since step (a) of claim 1 does not indicate that the rare cells in the biological sample are what kind of cells and what differences exist between the rare cells and other kind of cells, if the rare cells are circulating tumor cells in the blood and the filter with a pore size which is larger than diameters of the circulating tumor cells, it is unpredictable how the filter can retain the rare cells such as circulating tumor cells in blood but permit passage of the other kinds of cells such as leukocytes in the blood. Furthermore, since it is known that cytomorphology in claim 1 means “[T]he study of the structure of cells” (see the definition of “Cytomorphology”), a cell includes a lot of different structures such as plasma membrane, nucleus, smooth endoplasmic reticulum (SER), rough endoplasmic reticulum (RER), Golgi apparatus, peroxisome, and Lysosome (see attached “Cell Structure and Function”), immunolabeling in claim 1 is a biochemical process that enables the detection and localization of an antigen to a particular site within a cell, tissue, or organ (see attached “Immunolabeling” from Wikipedia), molecular analysis in claim 1 is a laboratory procedure that involves the study of tissues, cells, and fluids using DNA/RNA 
analysis techniques for the identification of characteristics and abnormalities at the molecular 
level (see attached “Molecular Analysis”), and methods of nucleic acid analysis includes a lot of methods (see attached “Methods of nucleic acid analysis”), since claim 1 does not indicate that the rare cells in the biological sample are what kind of cells, cytomorphology is used for determining which structures of the rare cells, immunolabeling is used for the detection and localization of which antigen to which particular site within one cell of the isolated rare cells, molecular analysis is used which DNA/RNA analysis for the identification of characteristics and abnormalities at the molecular level, a condition, disorder or disease associated with the rare cells is what kind of condition, disorder or disease, and number and/or characteristics is/are what kind of number and/or characteristics, it is unpredictable how any kind of condition, disorder or disease and/or any kind of stage of a condition, disorder or disease associated with the rare cells presence and/or any kind of number and/or any kind of characteristics can be identified, diagnosed, or provided a prognosis based on the cytomorphology, and/or immunolabeling, and/or molecular analysis of the isolated or extracted rare cells.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether any kind of condition, any kind of disorder or any kind of disease associated with rare cells can be identified, diagnosed, or provided a prognosis using the method recited in claim 1.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite because it is unclear what means “rare cells”. Please clarify. Note that there is no definition for “rare cells” in the specification and available arts.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Vona et al., (American Journal of Pathology, 156, 57-63, 2000). 
Regarding claim 1, Vona et al., teach a process for identifying, diagnosing, or providing a prognosis for a condition, disorder or disease associated with rare cells comprising: (a) isolating 
or extracting rare cells (ie., tumor cells) by passing a biological sample through a filter and recovering the isolated rare cells on the filter; wherein the filter has a pore size (ie., 8µm in diameter), pore density or other physical characteristics that retain rare cells but which permit passage of other kinds of cells (eg., peripheral blood leukocytes); (b) determining the cytomorphology of the isolated or extracted rare cells (ie., morphology of tumor cells), and/or 
immunolabeling the isolated rare cells (eg., immunomorphological analyisis), and/or performing molecular analysis (eg., PCR) on the isolated rare cells; and (c) identifying, diagnosing, or providing a prognosis for a condition (ie., the presence of tumor cells in a patient blood), disorder or disease and/or a stage of a condition, disorder or disease associated with the rare cells presence and/or number and/or characteristics based on the cytomorphology, and/or 
immunolabeling, and/or molecular analysis of the isolated or extracted rare cells (see pages 58-63 and Figures 1-3). 
	Therefore, Vona et al., teach all limitations recited in claim 1. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hofman et al., (Am. J. Clin. Pathol., 135, 146-156, January 2011). 
Regarding claim 1, since immunolabeling the isolated rare cells or performing molecular analysis on the isolated rare cells is optional, Hofman et al., teach a process for identifying, diagnosing, or providing a prognosis for a condition, disorder or disease associated with rare cells comprising: (a) isolating or extracting rare cells (ie., tumor cells) by passing a biological sample through a filter and recovering the isolated rare cells on the filter; wherein the filter has a pore size (ie., 8µm in diameter), pore density or other physical characteristics that retain rare cells but which permit passage of other kinds of cells; (b) determining the cytomorphology of the isolated or extracted rare cells (ie., morphology of tumor cells); and (c) identifying, diagnosing, or providing a prognosis for a condition (ie., the presence of tumor cells in a patient blood), disorder or disease and/or a stage of a condition, disorder or disease associated with the rare cells presence and/or number and/or characteristics based on the cytomorphology, of the isolated or extracted rare cells (see pages 147-150). 
	Therefore, Hofman et al., teach all limitations recited in claim 1. 

Conclusion
14.	No claim is allowed.  
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 14, 2021